Citation Nr: 1630570	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  06-13 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for coronary artery disease from January 1, 2014 to September 11, 2014, and to an evaluation in excess of 60 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1974 to January 1977.  
 
This case is before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  That decision granted service connection and assigned an initial disability rating for coronary artery disease.  

The case was previously remanded in July 2014 and December 2015.  In the December 2015 decision, the Board was able to rate the heart condition for the period from June 29, 2004 till January 1, 2014.  Unfortunately, it was unable to adjudicate the claim for the period since January 1, 2014 because relevant treatment records were not associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015, the Board remanded this matter to obtain additional VA treatment records of medical care for coronary artery disease since January 1, 2014, to include records from a January 2014 coronary artery bypass surgery at the Tucson VA Medical Center.  Unfortunately, while additional records were associated with the Veteran's claims file, which indicate that a coronary artery bypass surgery was scheduled for January 29, 2014, these records did not include the post-operative report confirming that the surgery actually took place nor any post-operative treatment notes, either inpatient and outpatient.  These missing records include a June 10, 2014 Cardiology Note referenced in a September 2014 Compensation and Pension Examination Note, but not associated with the Veteran's claims folder.  

The Veteran is entitled to substantial compliance with the terms of the Board's December 2015 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, a remand is required to obtain the requested VA treatment records.

Additionally, on remand, the Veteran should be afforded a new VA examination.  The Board notes that at the Veteran's September 2014 VA examination, the examiner relied on a November 2013 echocardiogram in determining the Veteran's left ventricle ejection fraction; however, as the Veteran has since undergone major cardiac surgery, the Board finds that he should be afforded a new, post-operative evaluation of his ventricular function.  

Accordingly, the case is REMANDED for the following action:

1. Secure all medical records pertaining to the appellant's medical care for coronary artery disease since January 1, 2014, including both inpatient and outpatient treatment records.  This specifically includes records from January 2014 coronary artery bypass surgery at the Tucson VA Medical Center.  Associate all records with the appellant's VBMS file.  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Once this is done, the RO should schedule the Veteran for a VA cardiology examination, to include an echocardiogram.  The examiner should note any functional impairment caused by the Veteran's coronary artery disease, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

